Citation Nr: 0926017	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to September 21, 1984, 
for the grant of service connection of posttraumatic stress 
disorder (PTSD), to include as due to clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and S.Y.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Veteran was afforded a hearing before a Veterans Law 
Judge in April 2009.  A transcript of the testimony offered 
at this hearing has been associated with the record.  

At his Board hearing, the appellant submitted a March 2009 
statement from a VA psychiatrist and waived RO consideration 
thereof.  In this regard, the Board may consider this 
evidence in the first instance because the appellant has 
waived RO consideration.  See 38 C.F.R. § 20.1304(c) (2008). 


FINDINGS OF FACT

1.  In a July 1977 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  The Veteran 
was notified of this decision and he did not perfect an 
appeal thereof.

2.  In an April 1987 rating decision, service connection was 
established for PTSD with an effective date of September 21, 
1984.  The Veteran was notified of this decision and he did 
not file an appeal thereto.

3.  At the time of the July 1977 rating decision, the correct 
facts, as they were then known, were before the RO and there 
is no showing that the law was misapplied.


CONCLUSIONS OF LAW

1.  The July 1977 and April 1987 rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  Entitlement to an effective date prior to September 21, 
1984, for the grant of service connection for PTSD, to 
include as due to CUE, is not established.  38 U.S.C.A. § 
5107, 5109A, 5110(a), (West 2002); 38 C.F.R. § 3.102, 3.105, 
3.400,  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No discussion regarding VA's notice and assistance 
requirements is necessary in the present case.  With respect 
to the appellant's freestanding earlier effective date claim, 
notice under the Veterans Claims Assistance Act (VCAA) is not 
required.  Indeed, as discussed below, such a claim cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  Likewise, the VCAA is not 
applicable to claims of CUE, because such claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  Livesay v. Principi, 15 Vet. App. 165 
(2001).

In the present case, the Veteran is asserting that he should 
be granted an earlier effective date for the grant of service 
connection for PTSD, back to the date of his discharge from 
service.  He contends that his in-service diagnosis of 
passive-aggressive personality was in error and that he 
should have been diagnosed with PTSD all along.  He also 
contends that VA failed in its duty to develop his initial 
claim, which was denied in a July 1977 rating decision.  

The Board will initially address entitlement to an earlier 
effective date, irrespective of CUE.  The assignment of 
effective dates of awards is generally governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The Veteran initially filed a claim of entitlement to service 
connection of passive aggressive personality disorder in July 
1977.  This claim was denied in a July 1977 rating decision, 
to which the Veteran did not file a timely notice of 
disagreement; he filed his notice of disagreement in October 
1980.  See 38 C.F.R. § 20.302.  Accordingly, this rating 
decision became final.  38 C.F.R. § 20.1103.

Following the July 1977 denial, the Veteran made several 
attempts to establish service connection for what was then 
characterized as a nervous condition.  In response, the RO 
issued letters to the Veteran between January 1980 and 
February 1983, many of which instructed him to submit new and 
material evidence.  None of these communications is construed 
as a denial of the service connection claim, because the 
Veteran's appellate rights were not provided in connection 
with such letters.  However, following an October 1983 claim, 
again for a nervous condition, a December 1983 communication 
expressed a denial and included the Veteran's appellate 
rights.  The Veteran initiated an appeal, which ultimately 
culminated in the grant of PTSD in April 1987.  The RO 
assigned an effective date of September 21, 1984, which the 
date of a report of contact indicating that the Veteran was 
seeking service connection for PTSD.  The Veteran did not 
file a notice of disagreement with respect to the initial 
evaluation of PTSD or the effective date of the grant of 
service connection.  This rating decision then became final.  
Id.  

Subsequent rating decisions addressed the evaluation of PTSD 
and in a November 1993 rating decision the Veteran was 
granted a 100 percent evaluation for PTSD.  The Veteran does 
not challenge these rating decisions.

The Veteran seeks an effective date for the grant of service 
connection for PTSD prior to September 21, 1984.  However, 
the Court has made it clear that there can be no freestanding 
claim for an earlier effective date because to allow such a 
claim would be contrary to the principle of finality set 
forth in 38 U.S.C.A. § 7105.  Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  In other words, applicable law afforded the 
Veteran a one year period after notice of the April 1987 
decision to appeal the effective date assigned by that 
decision for the grant of service connection for PTSD.  The 
Veteran did not do so.  Accordingly, entitlement to an 
effective date earlier than September 21, 1984, cannot be 
established on these grounds.  Rather, the only way to 
overcome the finality of a final decision in an attempt to 
gain an earlier effective date is by a request for revision 
of that final RO decision based on CUE.  Id.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  
For there to be a valid claim of CUE in a prior final 
decision, either the correct facts as they were known at the 
time in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied; 
conversely, a mere difference of opinion in the outcome of 
the prior adjudication, including insofar as how the evidence 
was weighed or evaluated, or a failure in the "duty to 
assist," are not grounds for a finding of CUE.  See Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc); Luallen v. 
Brown, 8 Vet. App. 92 (1995).

CUE is a very specific and rare kind of error of fact or law 
that is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made," and that, but for 
the error, the result of the adjudication would have been 
manifestly different.  Russell, 3 Vet. App. at 313-14.

A finding of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, 
and not on the current state of the law or with the benefit 
of augmenting the record after the decision in question with 
additional evidence that did not exist at the time of the 
prior adjudication.  Damrel v. Brown, 6 Vet. App. 242 (1994).

The Veteran has made two assertions regarding his CUE claim.  
First, the Veteran contends that he was misdiagnosed as 
having a personality disorder in service and that a different 
outcome would have been reached had he been correctly 
diagnosed at the time of the July 1977 rating decision.  
Secondly, he asserts that at the time of the July 1977 rating 
decision, VA failed to adequately develop his claim and that 
a different outcome would have been reached had VA adequately 
developed the claim.

The Board finds that there is no CUE in the RO's 
determination.  The Veteran's first assertion amounts to an 
allegation that the correct facts were not before the RO at 
the time of the July 1977 rating decision.  It is clear to 
the Board, however, that the correct facts as they were known 
at the time of the July 1977 rating decision were before the 
adjudicator.  Although it may be possible to argue post hoc 
that there was a misdiagnosis, at the time of the July 1977 
rating decision, there was no such indication in the record.  
The Board acknowledges the March 2009 statement submitted by 
a VA psychiatrist that relates to the onset of PTSD in 
service, but notes that it is not proper to address this 
evidence, which was not existence at the time of the prior 
adjudication.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  
The Board cannot substitute its own judgment for that of the 
medical opinions already provided for the record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  With respect to the 
second allegation, the Board notes that at the time of the 
July 1977 rating decision, the Veteran's service treatment 
records and personnel records were the only pieces of 
evidence in the record.  A failure in the duty to assist 
cannot give rise to CUE; nor can it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  Therefore, the Veteran's argument based on a failure 
in the duty to assist is unavailing.  Accordingly, on the 
basis of CUE, the claim is denied.  

In sum, an effective date prior to September 21, 1984, for 
the grant of service connection (PTSD) is not possible here. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

Entitlement to an effective date prior to September 21, 1984, 
for the grant of service connection (PTSD), to include as due 
to CUE, is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


